DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim(s) 11-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2022 to prosecute the invention of Group I (Clm. 2-10).


Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  the claims recite a typographical error “pentetrating”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7 of U.S. Patent No. 10,449,334 in view of U.S. Publication No. 2004/0116878 (“Byrd”) or alternatively U.S. Patent No. 6,261,304 (“Hall”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 2, ‘334 claims (see Clm. 1) a vascular catheter having the same characteristics as that instantly claimed, i.e. a catheter body comprising a “lumen” and a second lumen (RE: “a channel”) disposed exterior of the catheter body – the catheter being included in association with a “penetrating guidewire”. The claims of the instant application differ from those of the ‘334 patent to the extent that the instant claims further recite an “obturator” which is configured with an “angled tip” to be passed through the “lumen” and bend the distal portion of the vascular catheter toward the exit site of a vessel. However, such “obtruators” are well-known in the art. For example, Byrd discloses a method of advancing a vascular catheter within the vasculature where a bent stylet (i.e. an obturator) is provided within a lumen of the catheter to maintain the catheter in a bent configuration to access the relevant portion of the vasculature as an alternative to a guidewire (Par. 31, 82). As such, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to present a bent obturator/stylet to use in the guiding guidewire lumen of the invention of ‘334 as an alternative to the guiding guidewire, in order to allow the catheter to assume a bent configuration and be guided into the correct orientation within the vasculature to allow the penetrating wire to perform the retrograde access puncture as claimed.
To the extent that an “obturator”, as claimed, is not found to be structurally divergent from a guidewire, alternative consideration is made in view of U.S. Patent No. 6,261,304 (“Hall”).
Regarding Claim 2, the use of pre-bent, angled-tip catheters to assist in the guidance of a catheter by bending a distal portion of the catheter to the target site of a vessel is notoriously well-known in the art. For example, Hall discloses a catheter and obturator/guidewire (100) having an angled tip which is configured to bend a distal portion of the vascular catheter toward an exit site of a vessel wall (Par. 140). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the first guidewire/obturator of the claimed invention of Pillai to comprise an angled-tip for assisting in bending the catheter, as disclosed by Hall, as a matter of clinician preference dependent upon which vessel is intended to be accessed and what the desired angle of transvacular penetration by the penetrating guidewire is.
The remaining dependent claims fail to recite any patentably distinct features as it applies to experimental optimization to properly angle the bend for the given procedure in a specific patient vasculature (see Clm. 3-5), construction of the tip to be removable (see Clm. 7) whereby making articles which were previously integral separable to allow for replacement, ease of manufacture, or any other instantly recognizable purpose requires only routine and customary skill in the art, see Nerwin v. Erlichman, 168 USPQ 177, 179, and the inclusion of notoriously well-known articles used for vascular access (see Clm. 8-10).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,475,226 (“Belef”) in view of U.S. Patent No. 5,295,493 (“Radisch”) and optionally U.S. Publication No. 2004/0116878 (“Byrd”).
Regarding Claim 2, Belef discloses a catheter system (see generally Fig. 5B) for use in performing a transvascular retrograde access placement (whereby in association with the breadth of the claim and the breadth of the functional language the capabilities of the catheter system are determined to stem from the specific structure of the recited articles whereby the catheter system can be used for any procedure for which the articles are capable including transvascular retrograde access placement through any suitably dimensioned blood vessel), the system comprising:
	A vascular catheter (100), comprising:
A catheter body comprising a lumen (see the main shaft of the catheter including the lumen which accommodates element 40); and
		A channel (92) positioned exterior of the catheter body (see Fig. 5B);
	An obturator (40) configured to pass through the lumen (see Fig. 5B) – whereby Examiner submits that there is no structural distinction between an “obturator”, as claimed, and the disclosed guidewire (40) of Belef – see especially the claims which characterize the invention in related U.S. Patent No. 10,449,334 and discussed in greater detail above in relation to the double patenting rejection.
	Belef discloses the invention substantially as claimed except obturator has an “angled-tip” such that it is configured to “bend a distal portion of the vascular catheter toward an exit site of a vessel wall”. Belef discloses that the obturator/guidewire (40) is “conventional” in nature and is used to guide the catheter through an access site (such as the femoral artery) and about the aortic arch and into a relevant coronary artery (16) such that transvascular access can be made (Abstract; see Fig. 5B – see also Fig. 12A). However, the use of obturators/guidewires having preformed bends/angled-tips for such navigational purposes which cause deflection of a catheter toward a relevant access site within the vasculature are well-known in the art. For example, Radisch discloses a similar method of vascular access which includes the use of various guidewires/obturators (10, 10’, 10”…etc.) having various angled-tips (see e.g. Figs. 1A, 2A, 3A…etc.) configured to pass through a lumen of a catheter and bend a distal portion of the catheter toward an target site of a vessel wall, the exact nature of the bend being dependent upon what blood vessel is intended to be accessed (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the obturator/guidewire of the invention of Belef to comprise an angled-tip for deflecting the distal end of the catheter, as disclosed by Radisch, in order to assist in guidance of the catheter to the relevant access site whereby such an angled-tip would also be understood to be useful in association with the breadth of the instant claim functional utility of “bending a distal portion of the vascular catheter toward an exit site of a vessel wall” for “transvascular retrograde access” given the multitude of angles contemplated by Radisch and the lack of any specific and distinct identification of the precise “exit site” of the vessel wall to be transvascularly penetrated.
	Belef further discloses a penetrating guidewire (46) configured to pass through the channel and the exit site of the vessel wall and skin of the patient (see generally Fig. 5B – note that the claims are directed toward an apparatus, not a method of its use, and furthermore and incredibly broad inasmuch as they do not seek to specifically narrow the precise roadmap for insertion of the device in terms, whereby as such the device of Belef, modified to include an angled guidewire/obturator, is suited for the access to a widevariety of blood vessels in any of a number of suited patients (both human and veterinary) of various dimensions.
To the extent that Applicant should argue that an “obturator”, as claimed, presents additional structural features not found in a “guidewire” (see e.g. Belef and Radisch) and is therefore patentability distinct over such a guidewire, the following is presented. Byrd discloses a method of advancing a vascular catheter within the vasculature where a bent stylet (i.e. an obturator) is provided within a lumen of the catheter to maintain the catheter in a bent configuration to access the relevant portion of the vasculature as an alternative to a guidewire (Par. 31, 82). As such, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to present a bent obturator/stylet to use in the guiding guidewire lumen of the invention of Belef as an alternative to the guiding guidewire, in order to allow the catheter to assume a bent configuration and be guided into the correct orientation within the vasculature using a known, predictable tool.
	Regarding Claim 3-5, Belef, as modified by Radisch, describes a distal angled tip of the obturator/guidewire to include complex angled geometries and when considered as a whole obviates further manipulation of angles to be inclusive to 45 degree bends such that the distal portion of the catheter body of the system of Belef becomes angled at 45 degrees from a longitudinal axis of the catheter body to achieve the access to the target blood vessel, whereby the exact geometry of the blood vessel is understood to vary dependent on desired location as well as vary between patients. Furthermore, Belef describes a distal portion (see the distal portion of 92) of the catheter body to be angled from a longitudinal axis of the catheter body (see Fig. 5B), whereby the selection of an angle of 45 degrees is held to constitute a mere obvious design choice.
	Regarding Claims 6 and 7, Belef discloses the penetrating guidewire comprises a penetrating tip configured to penetrate the vessel wall and skin of the patient at the exit site (see generally Fig. 5B), whereby while the tip is not disclosed as being “removable” such a modification is understood to define an obvious design choice, whereby making articles which were previously integral separable to allow for replacement, ease of manufacture, or any other instantly recognizable purpose requires only routine and customary skill in the art, see Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding Claim 10, Belef discloses a secondary vascular catheter configured to pass over the penetrating guidewire into the central blood vessel (see e.g. 534 or 530).

Claim(s) 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,475,226 (“Belef”) in view of U.S. Patent No. 5,295,493 (“Radisch”) and optionally U.S. Publication No. 2004/0116878 (“Byrd”) as applied above, and further in view of U.S. Patent No. 5,389,090 (“Fischell”).
Regarding Claims 8 and 9, Belef discloses the invention substantially as claimed except for disclosing the specifics of vascular access. However, arterial access is generally understood to include a vascular, introducer sheath through which the interventional vascular catheter is configured to pass, a dilator, and an introducer guidewire (see Fischell – Background). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to include the claimed articles of guidewires, vascular sheaths, dilators into the invention of Belef, in order to permit for access into the vasculature in a known and predictable manner, whereby the included guidewires can be received within any suitable sized lumen inclusive to the lumen of the interventional, vascular catheter irrespective of any specific delineated reason for doing so.
Claim(s) 2-7 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,068,638 (“Makower”) in view of U.S. Patent No. 6,475,226 (“Belef”) and U.S. Publication No. 2001/0034547 (“Hall”).
	Regarding Claim 2, Makower discloses a catheter system (see generally Fig. 2, see also Fig. 14, 15) for use in performing transvascular retrograde access placement in a patient (see generally Fig. 14 – whereby such functional language is understood to be directed toward not how a catheter system MUST be used, but rather how the collected articles COULD be used were a clinician so inclined to do so), the system comprising:
	A vascular catheter (25, 146) comprising:
	A catheter body comprising a lumen (see i.e. the lumen providing receipt of element 28, see also the lumens 143, 150) and a channel (see i.e. the lumen providing receipt of element 26).
	Makower fails to disclose that the channel is positioned “exterior of the catheter body”, i.e. the lumen and channel are arranged in a side-by-side fashion. However, such a configuration is notoriously well-known (see Belef, Fig. 5B). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the lumen and channel of the invention of Makower to be arranged in a side-by-side fashion such that the channel is positioned exterior of the catheter body, as disclosed by Belef, thereby only achieving the expected results of utilizing a well-known, obvious, and predictable means by which such a lumen and channel can be aggregated with one another to provide for a single catheter arrangement.
	Makower, as modified, further provides an obturator (28) configured to pass through the lumen of the vascular catheter to help guide the catheter toward the exit site of a vessel (Examiner notes that the phrase “obturator” is not held to provide for any specific structure not found with respect to a “guidewire” such as that (28) described by Makower . In the instant case, Makower fails to disclose that the obturator/guidewire (28) comprises an “angled-tip” configured to “bend a distal portion of the vascular catheter toward an exit site of a vessel”. Examiner notes that in the embodiment shown in Fig. 2 of Makower the channel and the lumen are offset at angles with respect to one another such that the channel provides for, roughly, a 45 degree angle with respect to the lumen (see Fig. 2). As an alternative to such a configuration (see Fig. 14) Makower discloses that it is known to provide lumen and channel openings located in the same plane (see Fig. 15) and instead provide a suitable construction (see e.g. 142) which causes the distal portion of the vascular catheter to bend/deflect toward an exit site of a vessel (see Fig. 14 and 15 – Col. 9, Ln. 6-18). In the instant case, Makower discloses that such deflection can be accomplished by an embedded shape-memory wire (142) in contrast to an angled-tip of the obturator/guidewire. However, Hall discloses a related transvascular catheter system (see e.g. Fig. 19B, 25C, or 26C). Hall discloses that in order to achieve the necessary angle for penetrating the vascular wall various solutions can be imployed, including angled exit ports (see e.g. Fig. 19B – equivalent to Fig. 2 of Makower), deflectable catheters (see Fig. 24, 25 – Par. 133 – equivalent to Fig. 14, 15 of Makower), OR guidewires/obturators with an angled-tip configured to pass through the lumen and bend a distal portion of the vascular catheter toward an exit site of a vessel (see Fig. 26C – Par. 140). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the embedded shape memory material (142) of the invention of Makower with a shape memory guidewire to be inserted within the lumen of the catheter and configured to ben a distal portion of the vascular catheter toward an exit site of a vessel, as disclosed by Hall, whereby Hall demonstrates that self-deflecting catheters and separate deflectable guidewires are suitable alternatives to one another in order to provide a suitable angle for penetrating a vascular wall.
	Makower further describes a penetrating guidewire (see 26 and 141) configured to pass through the channel and the exit site of the vessel wall and the skin of the patient (see generally Fig. 2 and Fig. 14 – again note the functional language which can only be afforded patentable weight to the extent that the device of Makower, as modified, need only be capable of performing such a transvascular, retrograde procedure and does not expressly need specific direction to explicitly use the catheter system in the prescribed manner.
	Regarding Claims 3-5, Examiner notes that the exit site is located at an angle of approximately 45 degrees with respect to the longitudinal axis of the catheter body (see Fig. 2 and 14) such that, in use, the catheter body is angled at approximately 45 degrees from a longitudinal axis of the catheter body and (as modified by Hall – see above) the angled tip of the obturator is angled from 45 degrees to 90 degrees relative to a longitudinal axis of the obturator so as to incude a bend angle of the vascular catheter matching that of the obturator. To the extent that Makower does not explicitly indicate that the angle is necessarily 45 degrees, Examiner submits that the precise arrived upon angle is a result effective variable dependent upon the location of the vascular desired to be penetrated (see Par. 25, 112, 135, Hall). As such, arriving upon a 45 degree angle, a measurement consistent with the disclosures of both Makower and Hall, is determined to present only a obvious design choice for ensuring an optimal degree of deflection to insure proper transvascular penetration by the penetrating guidewire.
	Regarding Claim 6, Makower provides for the penetrating guidewire comprises a penetrating tip configured to penetrate the vessel wall and skin of the patient at the exit site (see Fig. 2 and 14).
	Regarding Claim 7, Makower discloses the invention substantially as claimed except that the tip is not detachable from the penetrating guidewire. However, such a modification is understood to define an obvious design choice, whereby making articles which were previously integral separable to allow for replacement, ease of manufacture, or any other instantly recognizable purpose requires only routine and customary skill in the art, see Nerwin v. Erlichman, 168 USPQ 177, 179. 
	Regarding Claim 10, Makower discloses a variety of various secondary vascular catheter configured to pass over the penetrating guidewire into the central blood vessel (see Fig. 1-27) whereby once transvascular access is made the desired catheter can be inserted through the transvasular opening – whereby functionally speaking such catheters are capable of being received over the penetrating guidewire within the context of the instant claim breadth.
Claim(s) 2-7 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,068,638 (“Makower”) in view of U.S. Patent No. 6,475,226 (“Belef”) and U.S. Publication No. 2001/0034547 (“Hall”) as applied above, and further in view of U.S. Patent No. 5,389,090 (“Fischell”)
Regarding Claims 8 and 9, Makower discloses the invention substantially as claimed except for disclosing the specifics of vascular access. However, such access is generally understood to include a vascular, introducer sheath through which the interventional vascular catheter is configured to pass, a dilator, and an introducer guidewire (see Fischell – Background). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to include the claimed articles of guidewires, vascular sheaths, dilators into the invention of Makower, in order to permit for access into the vasculature in a known and predictable manner, whereby the included guidewires can be received within any suitable sized lumen inclusive to the lumen of the interventional, vascular catheter irrespective of any specific delineated reason for doing so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/08/2022